Rothrock, J.
1. CRIMINAL law : seduction : indictment. The case is submitted upon a transcript without abstract or argument for appellant. It appears that ^ie defendant has been twice tried, and at each trial was found guilty. The first verdict was set aside and a new trial awarded. The transcript does not contain the evidence offered on the trial. The indictment charges that the defendant “did unlawfully and feloniously seduce, debauch and carnally know one Caroline Jenkins.” There was a demurrer to the indictment upon the ground that no facts are stated therein constituting the crime of seduction. The demurrer was overruled. The ruling was correct. See State v. Curran, 51 Iowa, 112.
We have examined the whole record, including the instructions given by the court to the jury, and have to say that we discover no error therein.
Affirmed.